Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 7/19/2022.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s replacement drawings dated 7/19/2022 have been approved and an annotated copy has been attached to the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottmann et al. (2020/0071983 A1) in view of Jankovsky (8,291,642 B2).



Ottmann et al. (2020/0071983 A1) disclose a double door operator system (see figures 1-6) comprising;
A first operator assembly (110), a second operator assembly (112), a first housing (116) for the first operator assembly (110), and a second housing (117) for the second operator assembly (112), and an adaptor (everything shown between the housing seen in Figures 1-6) operatively coupling the first housing (116) the second housing (117) wherein the adaptor comprises a first face, second face, and front face surface coupled therebetween (see figures 2-15 and  wherein the adaptor is “u-shaped” or  “boxed shaped” and one or more control components operatively coupled to one or more of the first face surface, second face surface or the front face surface wherein the one or more control components are configured to activate or deactivate the door operator system (activate/deactivate=control of the doors per se and thus any element that assists without specifically being described as such assist in the activation/deactivation of the door system)  [Claim 1] and having an intended use with a single door operator system or a double door operator system [Claims 12 and 14]..
Ottmann et al. (2020/0071983 A1) fail to disclose a first and second operator assembly having a first and second motor respectively to open and close a first and second door respectively (claim 1) or having an intention of being used with a double door operator system (claim 12).

    PNG
    media_image1.png
    224
    878
    media_image1.png
    Greyscale

Jankovsky (8,291,642 B2) discloses a double door operator system comprising a first and second motor (102 and 104) operating a first and second swinging door (106 and 108) respectively between open and closed positions.
It would have been obvious before the effective filing date of the claimed invention to provide the door system of Ottmann et al. (2020/0071983 A1) with independent motors on each side of the door system and opening as taught by Jankovsky (8,291,642 B2) since multiple motors provides less stress on a single motor and therefore extends the life of the door system.

One or more connectors operatively coupling the first housing and a first adaptor side or the second housing and a second adaptor side (see Figure below) [Claim 2];




    PNG
    media_image2.png
    386
    362
    media_image2.png
    Greyscale

One or more control components wherein one or more control components operate the first operator assembly or the second operator assembly  that provides activation and deactivation of the respective operator assemblies (activate/deactivate=control of the doors per se and thus any element that assists without specifically being described as such assist in the activation/deactivation of the door system)   (see Figure below) [Claim 3];

    PNG
    media_image3.png
    697
    535
    media_image3.png
    Greyscale

One or more covers “for….components”, (the housing above provides covers about several sides of the components) [Claim 4];
A first end cap operatively coupled to the first housing and a second end cap operatively coupled to the second housing. (figures 2, 4, 9, 10, 15, 16, 19, 23, and 24 all show a split “housing” with one side being a housing and a second side being an “end cap” [claim 10] and provides an access portal (since the end cap and housing are split, one can access the other by removing one and/or the other) [claim 11];

    PNG
    media_image4.png
    608
    609
    media_image4.png
    Greyscale


The adaptor is configured to be operatively coupled to a first end of a single door operator assembly at a first adaptor end and an end cap at a second adaptor end (the figures above shows an operator at one end and a cap at an opposite end) [claim 13];
Wherein end caps are attached to each end of the housing (i.e., the surface facing or closing the end of the assembly [Claim 14];


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottmann et al. (2020/0071983 A1) and Jankovsky (8,291,642 B2)  and further in view of Linnenkohl et al. (2013/0298706 A1).
All of the elements of the instant invention are discussed in detail above except providing a first and second back plate having apertures and coupled together and the first back plate is connected to the first housing and the second back plate is connected to the second housing.
Linnenkohl et al. (2013/0298706 A1) disclose a drive system having a first and second back plate having apertures (claim 9, see figure below) and connected together (claim 5) via a support member (claim 8, see figure below) through a joint (claim 6, see figures below).
As shown in Figure 1 below, Linnenkohl et al. (2013/0298706 A1) disclose a first and second back plate connected together via a joint to mount a drive assembly.

    PNG
    media_image5.png
    248
    884
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    466
    544
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    541
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    524
    546
    media_image8.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the system of Ottmann et al. (2020/0071983 A1) with multiple back plates having apertures and connected together via a support member at a joint therebetween as taught by Linnenkohl et al. (2013/0298706 A1) since the multiple back plates allows multiple housings (first or second) and the adaptor to be easily attached to a vertical wall surface above a door opening as well as giving the user the option of having a single housing on each end of the adaptor housing and providing support between the back plates.




Claims 7, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634